                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                        CIVIL ACTION NO. 3:20-CV-00282-FDW
               DEAN ALAN MASON,

                                 Plaintiff,

                   v.                                                           ORDER

               ANDREW M. SAUL,

                                 Defendant.


                         THIS MATTER is before the Court on Plaintiff’s Motion for Judgment on the Pleadings,

              (Doc. No. 14), and Defendant’s Motion for Remand to the Commissioner. (Doc. No. 16).

                         For good cause shown, the Court hereby REVERSES the Commissioner’s decision under

              sentence four of 42 U.S.C. § 405(g) and § 1383(c)(3) and REMANDS the case to the

              Commissioner for further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan

              v. Sullivan, 501 U.S. 89 (1991).

                         The Clerk of Court is respectfully directed to enter a separate judgment pursuant to Rule

              58 of the Federal Rules of Civil Procedure.

                         IT IS SO ORDERED.
Signed: March 23, 2021




                          Case 3:20-cv-00282-FDW Document 18 Filed 03/23/21 Page 1 of 1
